Case: 13-13594    Date Filed: 06/27/2014   Page: 1 of 2


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 13-13594
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:12-cr-20452-KMM-7


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

GILBERTO SANTIESTEBAN, SR.,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                 (June 27, 2014)

Before TJOFLAT, JORDAN and FAY, Circuit Judges.

PER CURIAM:

      Manuel Gonzalez, Jr., appointed counsel for Gilberto Santiesteban, Sr. in

this direct criminal appeal, has moved to withdraw from further representation of
              Case: 13-13594     Date Filed: 06/27/2014   Page: 2 of 2


Santiesteban and filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Santiesteban’s

conviction and sentence are AFFIRMED. The government’s motion to dismiss

the appeal pursuant to Santiesteban’s sentence-appeal waiver is DENIED AS

MOOT.




                                          2